DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This final Office action addresses U.S. reissue application No. 17/033,074 (“074 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Sep. 25, 2020 (“074 Actual Filing Date”).  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue application proceeding.  The 074 Reissue Application contained, among other things: reissue application declarations by assignee and a preliminary amendment.  
The 074 Reissue Application is a reissue application of U.S. Patent No. 10,084,523 (“523 Patent”) titled “METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING CHANNEL STATE INFORMATION IN A WIRELESS COMMUNICATION SYSTEM.”   The 523 Patent was filed on Sep. 20, 2013 and assigned by the Office US patent application number 14/032,511 (“511 application”) and issued on Sep. 25, 2018 with claims 1-15 (“Originally Patented Claims”).  Because the instant reissue application was filed within two years after the 523 Patent issued, broadening of claim scope is allowed.  See MPEP 1401 and 35 USC 251.
On Dec. 13, 2021, the Office mailed a non-final office action (“2021 Non-Final Office Action”).  On Mar. 4, 2022, Applicant filed a response (“Mar 2022 Response”) to the 2021 Non-Final Office Action.  

II. OTHER PROCEEDINGS
This section is the same as that in 2021 Non-Final Office Action.
ex parte or inter partes), supplemental examinations, or certificates of correction.

III. MAR 2022 RESPONSE
The Mar 2022 Response contained, among other things, “REMARKS” (“Mar 2022 Remarks”), and “AMENDMENTS TO THE CLAIMS” (“Mar 2022 Claim Amendment”).  The Mar 2022 Claim Amendment amended claims 16, 20, 24 and 28 and canceled claims 17, 21, 25 and 29.

IV. STATUS OF CLAIMS
	In light of the above: 
Claims 16, 18-20, 22-24, 26-28 and 30-31 are currently pending (“Pending Claims”).
Claims 17, 21, 25 and 29 are canceled.
Claims 16, 18-20, 22-24, 26-28 and 30-31 are rejected under 35 U.S.C. § 251 for not satisfying the original patent requirement and for improper recapture.

V. PRIORITY CLAIMS
This section is the same as that in 2021 Non-Final Office Action.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply (to the invention or claims of the instant reissue application).  Instead, the earlier ‘First to Invent’ provisions apply.

VI.  CLAIM OBJECTION
A.	Complete listing
37 CFR 1.171 states:
An application for reissue must contain the same parts required for an application for an original patent, complying with all the rules relating thereto except as otherwise provided, and in addition, must comply with the requirements of the rules relating to reissue applications.

MPEP 714 states:
The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

CFR 1.173 (b) states:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include 

MPEP § 1453 II. States: 
Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered.

Claims 18-19, 22-23, 26-27 and 30-31 are objected to under 37 C.F.R. § 1.173(b).  According to CFR 1.173(b), as interpreted with aid of 37 CFR 1.171 and MPEP § 714, the status of every claim must be indicated.   However, the status of Claims 18-19, 22-23, 26-27 and 30-31 are not indicated in the Mar 2022 Claim Amendment and Claims 18-19, 22-23, 26-27 and 30-31 are not listed in the claim listing.
Appropriate correction is required.

B.	Explanation of changes
Claims 16, 18-20, 22-24, 26-28 and 30-31 are objected to because the Mar 2022 Response does not comply with 37 C.F.R. § 1.173(c).  See MPEP § 1453(V)(D). 
Applicant has not provided specific support for each of the limitations of the new claims.  For example, the support for the new claims 18-19, 22-23, 25-28 and 30-31 are all provided as col. 9, line 64-col. 11, line 62 and Fig. 5.  Pointing to a large section of the specification as support for many claims does not satisfy the requirement under 37 C.F.R. § 1.173(c), which requires for each new limitation or new change, the explanation of support should be provided. 

C.	Notice
Applicant is notified that any amendment or subsequent amendment to the specification and/or claims must comply with 37 C.F.R. §1.173, which sets forth the manner of making amendments in reissue applications.  For example, matter deleted should be enclosed with brackets and added subject matter should be identified by underlining.  Furthermore, all amendments to the original patented claims must be made with respect to the patent.  For the new claims, amendment must preserve the claim ordering as they were first presented during the prosecution.  Finally, claims must have proper status identifiers.
In order to facilitate compact prosecution, the Examiner has, this one time only, entered the Mar 2022 Claim Amendments.  Nevertheless, should Applicant(s) submit any subsequent claim amendment that does include an explanation of support, the Examiner may indicate that the claim amendment(s) are improper and therefore not completely responsive.  

VII. CLAIM REJECTIONS - 35 USC § 251
A.	Improper Broadening
Claims 16, 18-20, 22-24, 26-28 and 30-31 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement.  As provided in §251, the Director shall issue reissue the patent for the invention disclosed in the “original patent.”  To meet the original patent requirement, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention Id.  Specifically, the invention now being claimed in reissue must be expressly disclosed as a separate invention in the specification of the original patent.  Id. at 1363.   Based on these decisions, Examiners find this analysis involves a simple two-step process: (1) determine what is the new invention now being claimed, i.e., how have the claims been broadened, and (2) is that new invention or new scope of invention unequivocally disclosed in the specification as a separate invention.
The Examiner finds that the original patented claims 1-15 directed to a channel state transmission/reception (methods and apparatus) of a terminal and base station, respectively.  The base station transmits (and the terminal receives) first and second CSI references signals (CSR-RS). The terminal transmits (and the base station receives) CSI indicator and a report of a channel quality indicator at first and second timings. Claims 1-15 were based upon  the embodiment of  Fig. 15 of the 523 Patent (See Remarks, p. 7 on Apr. 2, 2018 of the 511 Application where Applicant pointed to Fig. 15 for providing support for the new claim amendment.).  
Claims 1-15 have been broadened by this instant reissue application by adding claims 16, 18-20, 22-24, 26-28 and 30-31 that are intended to simply no longer require “wherein a reporting period of the SCI indicator is an integer multiple of at least one among a period of the XQI and period of a precoding matrix indicator (PMI) generated based on the one SCI-RS indicated by the transmitted XSI indicator.” (Broadened Feature) (See Sept 2020 Reissue Declaration, p. 2). The Examiner has reviewed claims 16, 18-20, 22-24, 26-28 and 30-31, specifically independent claims 16, 20, 24, and 28, and finds that claims 16, 20, 24, and 28 are broader than the original claims by removal of the Broadened Feature.   
is not clearly and unequivocally disclose in the specification as a separate invention. For example claims 16, 18-20, 22-24, 26-28 and 30-31 are directed to a new invention requiring a channel state configuration information transmission/reception method of a terminal and base station, respectively.  The base station transmits (and the terminal receives) configuration information for a plurality of CSI references configurations. The base station transmits (and the terminal receives) report configuration information associated with a least two of the CSI references configurations. Subsequently, the terminal identifies indicators indicating a CSI-RS among a plurality of CSI-RSs based upon the configurations, obtains one of an RI, PMI or CQI based on one CSI-RS indicated by the indicator and the configuration information, and the terminal transmits (and the base station receives) the CSI including the CSI-RS indicator and one of an RI, PMI or CQI and “wherein information on RI restriction, which indicates a set of allowable RIs to be reported., is received from the base station, and wherein the RI is included in the set of allowable RIs in case that the RI is transmitted.”
The Examiner has reviewed the specification and finds that while the specification discloses several embodiments that separately suggest the invention of claims 16, 18-20, 22-24, 26-28 and 30-31, the Examiner finds insufficient evidence that the specification in any one embodiment unequivocally discloses the newly claimed invention as a separate invention.
Because claims 16, 18-20, 22-24, 26-28 and 30-31 broaden the originally patented invention by entering an invention that the specification does not unequivocally disclose as a separate invention, claims 16, 18-20, 22-24, 26-28 and 30-31 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement. 


B.	Improper Recapture
To the extent that claims 16, 18-20, 22-24, 26-28 and 30-31 do not belong to a different invention that is not unequivocally disclose as a separate invention, the following rejections are advanced.
Claims 16, 18-20, 22-24, 26-28 and 30-31 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenland Systems, Inc. et al v. Micro LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shah ram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim 
Below are the pertinent Examiner’s findings of fact in the prosecution history of the `726 application relevant to this rejection:
Sep. 20, 2013	Claims 1-12 were originally filed.  The originally filed claim 1 and claim 9 are
1. A Channel State Information (CSI) transmission method of a terminal, the method comprising: 
receiving a first CSI Reference Signal (CSI-RS) and a second CSI-RS; 
transmitting a CSI indicator indicating one of the first CSI-RS and the second CSI-RS corresponding to CSI to be transmitted; and transmitting the CSI generated based on the CSI indicator until transmission of a new CSI indicator.


4. A terminal for transmitting Channel State Information (CSI), the terminal comprising: 
a receiver configured to receive a first CSI Reference Signal (CSI-RS) and a second CSI-RS; and 
a transmitter configured to transmit a CSI indicator indicating one of the first CSI- RS and the second CSI-RS corresponding to CSI to be transmitted, and to transmit the CSI generated based on the CSI indicator, until transmission of a new CSI indicator.


7. A Channel State Information (CSI) reception method of a Base Station (BS), the method comprising: 
transmitting a first CSI Reference Signal (CSI-RS) and a second CSI-RS; receiving a CSI indicator indicating one of the first CSI-RS and the second CSI- RS corresponding to CSI to be received; and 
receiving the CSI generated based on the CSI indicator, until receipt of a new CSI indicator.


10. A Base Station (BS) for receiving Channel State Information (CSI), the BS comprising: 
a transmitter configured to transmit a first CSI Reference Signal (CSI-RS) and a second CSI-RS; and 
a receiver configured to receive a CSI indicator indicating one of the first CSI-RS and the second CSI-RS, and to receive CSI generated based on the CSI indicator, until receipt of a new CSI indicator.


Oct. 14, 2014	The originally filed claims 1-12 were rejected under 35 USC 102.
May 7, 2014	The originally filed claims 1-12 were rejected under the same ground of  35 USC 102.
Aug. 7, 2015	Applicant filed an RCE and amendment which amends the claims as follows:
1. (Currently Amended) A Channel State Information (CSI) transmission method of a terminal, the method comprising: 
receiving a first CSI Reference Signal (CSI-RS) and a second CSI-RS;
transmitting a CSI indicator indicating one of the first CSI-RS and the second CSI-RS corresponding to CSI to be transmitted; and 
reportingthe one of the first CSI-RS and the second CSI-RS indicated by the transmitted CSI indicator

4. (Currently Amended) A terminal for transmitting Channel State Information (CSI), the terminal comprising: 
a receiver configured to receive a first CSI Reference Signal (CSI-RS) and a second CSI- RS; and 
a transmitter configured to transmit a CSI indicator indicating one of the first CSI-RS and the second CSI-RS corresponding to CSI to be transmitted, and to report the CSI -2-Attorney Docket No: 1398-611 (YPF201309-0003) generated based on the one of the first CSI-RS and the second CSI-RS indicated by the transmitted CSI indicator

7. (Currently Amended) A Channel State Information (CSI) reception method of a Base Station (BS), the method comprising: 
transmitting a first CSI Reference Signal (CSI-RS) and a second CSI-RS; receiving a CSI indicator indicating one of the first CSI-RS and the second CSI-RS corresponding to CSI to be received; and 
receiving the CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the received CSI indicator

10. (Currently Amended) A Base Station (BS) for receiving Channel State Information (CSI), the BS comprising:  
-3-Attorney Docket No: 1398-611 (YPF201309-0003) a transmitter configured to transmit a first CSI Reference Signal (CSI-RS) and a second CSI-RS; and 
a receiver configured to receive a CSI indicator indicating one of the first CSI-RS and the second CSI-RS, and to receive CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the received CSI indicator

Applicant further argued specifically that prior art reference by Geirhofer fails to disclose the amended limitation (Aug 2015 Remarks, pp. 5-6).

Aug. 26, 2015 The Office mailed a non-final office action (“Aug 2015 Non-Final Office Action”) which rejected all the pending claims 1-16.
Nov. 25, 2015	Applicant filed an amendment which amended the claims as below:
1. (Currently Amended) A cs
receiving a first CSI rs
transmitting a CSI indicator indicating which one of the first CSI-RS and the second CSI- RS is used to generate 
reporting the CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the transmitted CSI indicator.  

4. (Currently Amended) A terminal for transmitting cs
a receiver 
a transmitter; and
 a controller configured to control the receiver to receive a first CSI reference signal (CSI- RS) and a second CSI-RS, control the transmitter to transmit a CSI indicator indicating which one of the first CSI-RS and the second CSI-RS is used to generate control the transmitter to report the CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the transmitted CSI indicator.  
-2-Attorney Docket No: 1398-611 (YPF201309-0003) 
7. (Currently Amended) A csbs
transmitting a first CSI rs
receiving a CSI indicator indicating which one of the first CSI-RS and the second CSI-RS is used to generate 
receiving the CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the received CSI indicator.  

10. (Currently Amended) A bscsi

a receiver: and 
a controller configured to control the transmitter to transmit a first CSI reference signal (CSI-RS) and a second CSI-RS, control the receiver to receive a CSI indicator indicating which one of the first CSI-RS and the second CSI-RS is used to generate CSI to be received, and control the receiver to receive the CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the received CSI indicator.


Applicant also specifically argued the prior art that were relied upon in the rejection under 35/USC 102 and 35 USC 103 did not teach the amended limitations (Remarks, Nov. 25, 2015, pp. 6-8)
Feb. 4, 2016	The Office mailed a final office action rejecting all the pending claims under 35 USC 103.
Feb. 15, 2017	Applicant filed a RCE and an amendment which amended the claims as follows:

    PNG
    media_image1.png
    297
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    283
    672
    media_image2.png
    Greyscale

		Claim 4 is amended similarly to claim 1 and claim 10 was amended similarly to claim 7.  Applicant argued that none of the prior art reference taught the amended limitation: “wherein a reporting interval of the CSI is an integer multiple of at least one among a period of a channel quality indicator (COI) and a period of a precoding matrix indicator (PMI).”
Jan. 2, 2018 	After a non-final office action on May 4, 2017 and a final office action on Nov. 1, 2017, Applicant amended claims 1 and 7 as follows:

    PNG
    media_image3.png
    361
    651
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    328
    637
    media_image4.png
    Greyscale

Claim 4 was amended similarly to claim 1 and claim 10 was amended similarly to claim 7.  Applicant argued that none of the prior art reference taught the amended limitation (Remarks, Jan. 2, 2018, pp. 7-10).
Apr. 2, 2018 	After an Applicant-initiated interview dated Jan. 25, 2018,  Applicant filed a RCE and amended claims 1 and 7 as follows:

    PNG
    media_image5.png
    319
    638
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    318
    642
    media_image6.png
    Greyscale

Claim 4 was amended similarly to claim 1 and claim 10 was amended similarly to claim 7.  Applicant argued that the prior art reference of Geirhofer did not teach the amended claims (Remarks, Apr. 2, 2018, pp. 6-9).
A reissue will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).

The new independent claims 16,  of the instant reissue application broadened the above amended limitation.  
16. (New) A method of a terminal in a communication system, the method comprising:
receiving, from a base station, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations; 
receiving, from the base station, channel state information (CSI) report configuration information, wherein the CSI report configuration information is associated with at least two CSI- RS configurations among the plurality of CSI-RS configurations; 
identifying a CSI-RS indicator indicating one CSI-RS among a plurality of CSI-RSs based on the CSI report configuration information, the one CSI-RS being configured by one of the at least two CSI-RS configurations; 
obtaining at least one of a rank indicator (RI), a precoding matrix indicator (PMI), or a channel quality indicator (CQI) based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information; and transmitting, to the base station, CSI including the CSI-RS indicator and at least one of the RI, PMI, or the CQI,
wherein information on RI restriction, which indicates a set of allowable RIs to be reported, is transmitted to the terminal, and wherein the RI is included in the set of allowable RIs in case that the RI is received.


20. (New) A terminal in a communication system, the terminal comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to: receive, from a base station, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations, receive, from the base station, channel state information (CSI) report configuration information, wherein the CSI report configuration information is associated with at least two CSI-RS configurations among the plurality of CSI-RS configurations, identify a CSI-RS indicator indicating one CSI-RS among a plurality of CSI-RSs based on the CSI report configuration information, the one CSI-RS being configured by one of the at least two CSI-RS configurations, obtain at least one of a rank indicator (RI), a precoding matrix indicator (PMI), or a channel quality indicator (CQI) based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report 
wherein information on RI restriction, which indicates a set of allowable RIs to be reported, is transmitted to the terminal, and wherein the RI is included in the set of allowable RIs in case that the RI is received.


24. (New) A method of a base station in a communication system, the method comprising: 
transmitting, to a terminal, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations; 
transmitting, to the terminal, channel state information (CSI) report configuration information, wherein the CSI report configuration information is associated with at least two CSI- RS configurations among the plurality of CSI-RS configurations; and 
receiving, from the terminal, CSI including a CSI-RS indicator and at least one of a rank indicator (RI), a precoding matrix indicator (PMI), or a channel quality indicator (CQI), wherein the CSI-RS indicator indicates one CSI-RS among a plurality of CSI-RSs, the one CSI-RS being configured by one of the at least two CSI-RS configurations, and wherein the at least one of the RI, the PMI, or the CQI is included in the received CSI, based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information, 
wherein information on RI restriction, which indicates a set of allowable RIs to be reported, is transmitted to the terminal, and wherein the RI is included in the set of allowable RIs in case that the RI is received.


28. (New) A base station in a communication system, the base station comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to: transmit, to a terminal, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations, transmit, to the terminal, channel state information (CSI) report configuration information, wherein the CSI report configuration information is associated with at least two CSI-RS configurations among the plurality of CSI-RS configurations, and receive, from the terminal, CSI including a CSI-RS indicator and at least one of a rank indicator (RI), a precoding matrix indicator (PMI), or a channel quality indicator (CQI), wherein the CSI-RS indicator indicates one CSI-RS among a plurality of CSI-RSs, the one CSI-RS being configured by one of the at least two CSI-RS configurations, and wherein the at least one of the RI, the PMI, or the CQI is included in the received CSI, based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information
wherein information on RI restriction, which indicates a set of allowable RIs to be reported, is transmitted to the terminal, and wherein the RI is included in the set of allowable RIs in case that the RI is received.


For example, independent claims 16 and 20 of the instant reissue application eliminate the limitations “transmitting a CSI indicator at a first timing,” “reporting a channel quality indicator at a second timing which is different from the first timing,” and “wherein a reporting period of the CSI indicator is an integer multiple of at least one among a period of the CQI and a period of a precoding matrix indicator generated based on the one CSI-RS indicated by the transmitted CSI indicator” (“Surrender Generating limitations”) present in the 523 Patent which are surrendered subject matter in the original prosecution of the 523 Patent.
Independent claims 24 and 28 of the instant reissue application eliminate the limitations:
“receiving a CSI indicator at a first timing; and receiving a channel quality indicator (CQI) at a second timing which is different than the first timing, wherein a reporting period of the CSI indicator is an integer multiple of at least one among a period of the CQI and a period of a precoding matrix indicator (PMI) generated based on the one CSI-RS indicated by the transmitted CSI indicator” (“Surrender Generating limitations”) present in the 523 Patent which are surrendered subject matter in the original prosecution of the 523 Patent.
As to Step (2) above, as indicated by the facts summarized above, the eliminated features cited above of claims 1, 7, 10 and 13 of the 523 patent were surrendered in the original prosecution and related to the broader aspects of the reissue claims 16, 20 and 24, 28.
MPEP 1412.02.II.B.1
With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:

[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims 

Because the limitation of “wherein a reporting period of the CSI indicator is an integer multiple of at least one among a period of the CQI and a period of a precoding matrix indicator (PMI) generated based on the one CSI-RS indicated by the transmitted CSI indicator” is entirely eliminated, based on the above section of MPEP, recapture rule is violated.
As to Step (3) above and based on the comparison of claims 16, 20, 24 and 28 of the instant reissue application and claims 1, 7, 10 and 13 of the 523 patent, the Examiner determines that the reissue claims are not materially narrowed in other respects relative to the surrender subject matter and the scope of the reissue claims have indeed been enlarged, and hence the recapture rule applies. See MPEP §1412.02(I).
Therefore claims 16-31 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

VIII.  SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 16, 20, 24 and 28 recite, among other things, “a set of allowable RIs.”  There is no antecedent basis for this term in the specification of the ‘523 Patent.

IX. EXAMINER’S COMMENT
	The limitation of independent claims 16, 20, 24 and 28, i.e., “wherein information on RI restriction, which indicates a set of allowable RIs to be reported., is received from the base 

X. RESPONSE TO ARGUMENTS
A. 	Claim Objection
	Applicant points to col. 9, line 64 to column 11, line 62 and Fig. 5 for all the claims including claims 17-27 and claims 29-31 and claims 16 and 28.  Based on 37 CFR §1.173(c), an explanation of the support in the disclosure of the patent for the changes made to the claims, i.e., the support for each limitation of the new claims must be provided.  Just pointing to multiple columns of the specification for all or the most of the claims are not satisfying of requirement of providing explanation of the support in the disclosure of the patent for the changes made to the claims.  Therefore the objection to the claims has not been overcome.  

B. 	35 USC 251 improper broadening
	Applicant points col. 20 describing Fig. 17 as the embodiment supporting independent claim 16 (Mar 2022 Remarks, p. 11) which is repeated below:
Referring to FIG. 17, in step 1700, the UE receives the control information associated with the measurement of a plurality of CSI-RSs for an FD-MIMO system from the eNB. That is, the UE receives the information on how to receive the CSI-RSH and CSI-RSV transmitted by the eNB. Although various embodiments of the present disclosure have proposed the CSI-RSH and CSI-RSV configurations, other types of first and second CSI-RSs may also be configured. The UE also receives the CSI feedback configuration indicating how the UE should feed back the CSI corresponding to CSI-RSH and CSI-RSV. This configuration is transmitted from the eNB to the UE through higher layer signaling. Alternatively, the CSI feedback configuration may be provided to the UE in another method. The UE transmits the CSI according to the CSI feedback configuration.

	-col. 20, lines 7-21 of the ‘523 patent.

	However, claim 16 now recites:

16. (New-Once Amended) A method of a terminal in a communication system, the method comprising: 
receiving, from a base station, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations; 
receiving, from the base station channel state information (CSI) report configuration information, wherein the CSI report configuration information is associated with at least two CSI- RS configurations among the plurality of CSI-RS configurations;
identifying a CSI-RS indicator indicating one CSI-RS among a plurality of CSI-R Ss based on the CSI report configuration information, the one CSI-RS being configured by one of the at least two CSI-RS configurations, 
obtaining at least one of a rank indicator (RI), a precoding matrix indicator (PMI), or channel quality indicator (CQI) based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information; and 
transmitting, to the base station, CSI including the CSI-RS indicator and at least one of the R, PM1, or the CQI, 
wherein information on RI restriction, which indicates a set of allowable Rs to be reported., is received from the base station, and wherein the RI is included in the set of allowable RIs in case that the RI is transmitted.

	The above section, i.e., col. 20, lines 7-21 of the ‘523 Patent only describes receiving the control information associated with the measurement of a plurality of CSI-RSs and receiving information on how to receive the CSI-RSH and CSI-RSV transmitted by the eNB.  The above section of the ‘523 patent does not disclose:
identifying a CSI-RS indicator indicating one CSI-RS among a plurality of CSI-RSs based on the CSI report configuration information, the one CSI-RS being configured by one of the at least two CSI-RS configurations, 
obtaining at least one of a rank indicator (RI), a precoding matrix indicator (PMI), or channel quality indicator (CQI) based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information; and 
transmitting, to the base station, CSI including the CSI-RS indicator and at least one of the R, PM1, or the CQI, 
wherein information on RI restriction, which indicates a set of allowable Rs to be reported., is received from the base station, and wherein the RI is included in the set of allowable RIs in case that the RI is transmitted.


	Applicant also points to Fig. 18 and Fig. 19 and argues:
Additionally, in column 20, line 53 to column 21, line 22, the patent describes Figs. 18 and 19, which illustrate an eNB according to an embodiment of the present invention, and a UE according to an embodiment of the present invention, respectively, and clearly states that the UE receiver 1920 receives configuration information on a plurality of CSI-RSs and a CSI generation and feedback scheme.

-Mar 2022 Remarks, p. 11.


Applicant’s arguments are not persuasive. 
First, Figures 18 and 19, even if combined with Figure 17, do not provide sufficient  evidence to show that the new invention, as now claimed, was unequivocally disclosed as a separate invention.”  Figs. 18 and Fig. 19 just show the components of eNB and the UE respectively.  Fig. 15 together with Figs. 4-14 are CSI transmission methods mainly performed by the UE.  Fig. 17 is a UE procedure for CSI transmission.  In other words, the UE procedure in Fig. 17 can be used for all the CSI transmission method including Fig. 15.  The embodiment of Fig. 15 and Figs. 17-19 are not separate inventions.  
Second, as mentioned before, the description associated with Fig. 17 does not disclose all the limitations of claimed invention and therefore claimed invention does not correspond to one separate invention.
In other words, the Applicant has not provided insufficient evidence that the specification in any one embodiment unequivocally discloses the newly claimed invention as one separate invention from that of the original patented invention.  Rather, the independent claims appear to be a broader version of several embodiments disclosed in the specification including Figs. 14, 15, and 17-19.

As the present application is claiming a disclosed embodiment (FIG. 17) in the original patent and there is no explicit statement in the original patent specification of unsuitability of this embodiment, there is no grounds for prohibiting these claims.

-Mar 2022 Remarks, p. 12.
The Examiner disagrees. 
 Applicant asserted support from MPEP § 1412.01 while mentioning the same topic is directed to a different issue.  The section referenced by the Applicant is directed to the issue of “failure to claim a disclosed embodiment during original prosecution.” The issue in this instant proceeding is that “there is no unequivocally disclosed separate embodiment.”   Because Applicants argument addresses a different issue the argument is not persuasive. 
Therefore the rejection under 35 USC 251 improper broadening has not been overcome.

B. 	35 USC 251 improper recapture
	Applicant argues that the pending claims are directed to separate invention and therefore are not subject to recapture (Mar 2022 Remarks, pp. 12-13).  
	The Examiner disagrees. 
	MPEP 1412.01.II states:
II. OVERLOOKED ASPECTS
Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. For example, if all the claims were drawn to species A in the original application, reissue claims drawn to species B are considered claims to overlooked aspects, assuming that there was not a generic claim that covered both species A and B in the original application.


	Further, MPEP 1412.02.II states (emphasis added):
With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:

[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.


The pending claims of the instant reissue application eliminated the Surrendered Generating limitations and even they recite other narrowing limitations, recapture rule is still violated.   For support of this position the Examiner notes that (A) the pending claims are completely missing the Surrendered Generating Limitations noted above; (B) the claims are not narrowed with respect to the Surrendered Generating Limitations.  See MPEP §1412.02.  
Therefore the rejection under 35 USC 251 improper recapture has not been overcome.



XI. CONCLUSION
A.	 Action is made final
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

B.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

C.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

D.	 Contact Information

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Yuzhen Ge/
Primary Examiner, Art Unit 3992


Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992